Appeal from a decision and award of the Workmen’s Compensation Board. Decedent had for some years before his death been employed as a night watchman in a carpet mill. Since December 30, 1953 he had been suffering from heart disease but continued to work. This involved climbing a number of stairs. On July 29, 1954 it was established that he was required to climb a number of “ flights of stairs ” each hour during his eight-hour day and descend the stairs, walk a distance of half a mile and punch time clocks at 10 different stations. While he was climbing stairs on the third trip, having climbed 22 flights in the previous 2*4 hours he suffered a heart attack, fell down the stairs, and struck his head. He died some time later from coronary thrombosis; and there is medical proof of the existence of a consequential train of events from the fall on the stairs to decedent’s death. The main argument of appellants is that there was here no “accident” within the statutory definition; but there is proof that the arduous work of the night of July 29 in its effect on decedent’s weakened heart was a contributory cause of the heart attack manifested by his fall and of his subsequent death. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.